JONES, J.
In determining the distance a pupil of a public school must travel under Gen. Code 7735, the measurement should be made-*214from the door of the schoolhouse along the center of the most direct public ■ highway to the nearest point of the curtilage of the pupil’s residence, including in said measurement the distances from the schoolhouse door and said point in the curtilage, respectively, by the most direct walk, lane, or path to the center •of the highway.
It appears from the agreed statement of facts that the distance so measured in this ease is more than one and one-half miles and the judgment below is, therefore, affirmed.
Smith and Swing, JJ., concur.